Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated February 22, 2017, with respect to the consolidated financial statements and schedule included in the Annual Report of Entellus Medical, Inc. and subsidiary on Form 10-K for the year ended December31, 2016.We consent to the incorporation by reference of said report in the Registration Statements of Entellus Medical, Inc. on Form S-8 (File No. 333-201761) and on Form S-3 (File No. 333-209905). /s/ GRANT THORNTON LLP Minneapolis, Minnesota
